DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
	Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither discloses nor renders obvious the combination including the limitations of Claim 1.
The Non-Final Rejection dated 7/19/2021 set forth a rejection of Claim 1 (as presented 5/19/2021) over Mowatt (EP 1,811,534) in view of Hanson (US 2007/0221010). Applicant argues that amended Claim 1 (as presented 10/15/2021) requires the upper surface of the end face portion and the upper surface of the switch button to be oblique with respect to the upper surface of the control knob, which is not disclosed by Mowatt because within Mowatt the upper surface of the end face portion and the upper surface of the switch button are parallel to the upper surface of the control knob. Applicant’s arguments related to Mowatt and the newly added limitation are persuasive, Mowatt indeed does not disclose that the upper surface of the end face portion and the upper surface of the switch button are oblique with respect to the upper surface of the control knob. While the raised portion could be reinterpreted as illustrated below, the raised portion would be disposed at a distal end region of the upper surface of the control knob, and thus Mowatt would not disclose that the raised portion is at an intermediate portion of the upper surface of the control knob, as required by Claim 1. Therefore, Claim 1 as a whole is considered unobvious over Mowatt.

    PNG
    media_image1.png
    202
    221
    media_image1.png
    Greyscale

Because no prior art of record discloses the claim limitations, the limitations are knowledge that is gleaned only from Applicant’s disclosure, and thus any suggestion to provide the limitation in the prior art would be based on impermissible hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298. The examiner can normally be reached Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN J MCGOVERN/Examiner, Art Unit 3656                                                                                                                                                                                                        
/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656